Cite as 2015 Ark. App. 640

                  ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                         No. CV-15-474


JASON BURR                                          Opinion Delivered   November 12, 2015
                                 APPELLANT
                                                    APPEAL FROM THE POLK
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. DR-12-73]

ALISHA GAIL BURR                                    HONORABLE JERRY RYAN, JUDGE
                                   APPELLEE
                                                    AFFIRMED



                           RAYMOND R. ABRAMSON, Judge

       Jason Burr appeals the Polk County Circuit Court’s order that awarded primary

custody of the parties’ children to Alisha Burr. On appeal, Jason argues that the circuit court

erred when it did not grant custody to him. We affirm.

       Jason and Alisha were married on November 6, 2004. On May 11, 2012, Jason filed

a complaint for divorce against Alisha and sought custody of their two children, E.B. and J.B.

On May 30, 2012, Alisha filed an answer and a counterclaim for divorce. She also sought

custody of the children.

        On September 10, 2012, following a hearing, the court awarded temporary custody

to Alisha and visitation rights to Jason. Specifically, the court ordered that Jason have visitation

with the children every other weekend from Thursday at 10:00 a.m. to Sunday at 5:00 p.m.

and that Jason have nightly phone visitation at 7:00 p.m. The court further ordered Jason to

pay $2,800 per month in child support to Alisha.
                                 Cite as 2015 Ark. App. 640

       On October 22, 2012, the court ordered that the parties and E.B. attend therapy with

Pat Howard, a family counselor. The court further ordered that Alisha cooperate with Jason

concerning the counseling.

       On November 6, 2012, Alisha filed an ex parte petition to suspend Jason’s visitation.

The petition stated that Howard had recommended that E.B. have a thirty-day reprieve from

visiting Jason because E.B. had conveyed to her that he “doesn’t want to go to his dad’s

(Jason’s) house because it makes him lonely” and that “daddy (Jason) says bad things about

mama (Alisha).” On that same day, the court granted Alisha’s petition and suspended Jason’s

visitation for thirty days. On December 18, 2012, Jason filed an emergency motion to

reinstate his visitation, and on December 20, 2012, the court granted the motion.

       In September 2013, the State charged Alisha with aggravated assault, criminal mischief,

and arson. In response to the charges, Jason filed a motion for emergency relief and an

expedited final hearing. The court set a hearing for December 16, 2013.

       At the hearing, Alisha testified that she rents a nice, 2000-square-foot mobile home

from her parents. She stated that she was unemployed and had no income. She explained that

she previously worked at Glenwood Nursing and Rehab but had to take a leave of absence

due to her pending criminal charges. She noted that she had completed her registered-nursing

degree and hoped to work as a nurse once she settled her legal issues. She stated that if Jason

stopped paying her child support, she would not be able to pay her bills. She noted that she

married Jason when she was eighteen years old and he was thirty-two years old and that he

financially provided for the family during the marriage.


                                              2
                                 Cite as 2015 Ark. App. 640

       Alisha stated that the temporary visitation with Jason had been going well and that she

and Jason had effectively communicated about the children’s activities. She testified that the

children appeared happy. She further noted that E.B. was doing well in school and that J.B.

stayed at home with her. She testified that she went to counseling with Howard, but Howard

attempted to discuss the criminal charges, and she informed Howard that she could not talk

about the charges. She discussed the temporary suspension of Jason’s visitation with E.B. and

noted that E.B. is now happy to visit Jason. Alisha stated that she had been dating Shane

Medlin and that he had spent the night at her home when the children were present, but they

did nothing inappropriate in front of them. She testified that she had consumed alcohol

around the children, but she had not been intoxicated in their presence.

       Howard testified that Jason had been very cooperative during counseling sessions with

the children but that Alisha had attended only one session. She noted that she had concerns

with the children remaining in Alisha’s custody because of the pending criminal charges. She

stated that E.B. does not converse much during the sessions and that E.B. had said that his

mother told him not to talk. E.B. also told Howard that Alisha told him not to give out his

phone number so that his dad could not call him. She discussed the one session that Alisha

attended where Alisha became agitated with her. She testified that she was not trying to

discuss Alisha’s criminal charges but wanted to know only the nature of the crimes. She stated

that Jason had asked her for help in securing custody of his children in October 2013 and

noted that, during the initial sessions, she was attempting to mend Jason and E.B.’s

relationship because Jason felt that it had deteriorated. She also noted that, during the initial


                                               3
                                 Cite as 2015 Ark. App. 640

sessions, Jason expressed anger toward Alisha, but those feelings had subsided.

       Jason testified that he rents a three-bedroom house in Mena and that E.B. and J.B.

have their own rooms there. He noted that he also has two older children ages eighteen and

sixteen from a previous marriage. He stated that the older children visit occasionally, but they

do not babysit E.B. and J.B. and they sleep on the couch when they spend the night. He

stated that he works for Windows USA and that he travels every other week. He stated that,

if the court awarded him custody, he would not travel anymore and that he would hire a

babysitter to care for the children while he worked in town during the day.

       Jason explained that Alisha had accused him of being in a romantic relationship with

the woman who was the victim of Alisha’s arson charges. He noted that the children were

with him on the weekend that the fire occurred. He also noted that he had problems with

Alisha’s phone number and that, in September, Alisha would not let him speak with the

children over the phone for a period of ten days. He asked the court to give him custody of

the children because he was concerned about the criminal charges against Alisha. He also

voiced concerns about the children spending the night at Alisha’s boyfriend’s house and being

around Alisha’s sister.

       At the conclusion of the hearing, the court stated that it found

       it very encouraging that both of you seem to have adjusted considerably from when
       we were here some time ago and everybody’s feelings and emotions were on edge and
       no one was happy. I think both of you recognize that you have to do this for the kids
       regardless of what you think about each other. The kids need parents who treat each
       other with respect in the presence of the children and around them. And, you have
       both done that and I really commend you for doing that.

Instead of ruling on the child-custody issue, the court took the matter under advisement

                                               4
                                 Cite as 2015 Ark. App. 640

pending the outcome of Alisha’s criminal charges. The court ordered that the temporary-

visitation schedule continue—specifically, that Alisha have custody of the children and that

Jason have visitation every other weekend from Thursday at 10:00 a.m. through Sunday at

5:00 p.m. and nightly phone visitation at 7:00 p.m. The court further ordered that once a

month Jason would have the children Thursday through Monday morning. The court noted

that it modified the temporary-visitation schedule and awarded Jason an additional night a

month because it was “convinced that both parents need significant time with the children.”

The court also ordered that the parties continue counseling with Howard and noted that

Howard should respect Alisha’s inability to discuss the pending criminal charges.

       On February 12, 2014, the court entered a divorce decree granting the parties a

divorce and ordering the parties to follow the temporary visitation schedule until the court

entered a supplemental order.

       On September 3, 2014, the court issued a letter to the parties noting that it had delayed

issuing a supplemental order until after Alisha’s sentencing on the criminal charges. The letter

further stated that the court saw no reason for a follow-up hearing on the custody-and-

visitation issues and that it planned to make the temporary-visitation schedule permanent

upon the entry of a supplemental order.

       On February 10, 2015, the court entered a supplemental order1 making the temporary-



       1
         Judge J.W. Looney presided over the preliminary proceedings and the hearings and
issued the divorce decree and the September 3, 2014 letter; however, Judge Looney retired
on December 31, 2014, and Judge Jerry Ryan entered the supplemental order in accordance
with Judge Looney’s notes and directions.

                                               5
                                 Cite as 2015 Ark. App. 640

visitation schedule permanent and awarding Alisha custody of the children.2 The court further

ordered that Jason continue to pay Alisha $2,800 per month in child support. The court took

judicial notice that, since the divorce hearing, Alisha had pled no contest to arson, three

counts of aggravated assault, and criminal mischief and that she was currently spending

weekends in jail and had been ordered to pay fines, costs, and restitution. Following the entry

of the supplemental order, Jason filed this timely appeal. On appeal, Jason argues that the

circuit court erred in awarding custody of the children to Alisha.

       In custody matters, this court considers the evidence de novo and does not reverse

unless the circuit court’s findings of fact are clearly erroneous. Chaffin v. Chaffin, 2011 Ark.

App. 293. A finding is clearly erroneous when, although there is evidence to support it, the

court is left with a definite and firm conviction that the circuit court made a mistake. Id. Due

deference is given to the circuit court’s superior position to judge the credibility of the

witnesses. Id. Our supreme court has held that there is no other case in which the superior

position, ability, and opportunity of the circuit court to observe the parties carries a greater

weight than one involving the custody of minor children. Taylor v. Taylor, 345 Ark. 300, 47
S.W.3d 222 (2001). The best interest of the children is the polestar in every child-custody

case; all other considerations are secondary. Id. Factors a circuit court may consider in

determining what is in the best interest of the child include the psychological relationship

between the parents and the child, the need for stability and continuity in the child’s



       2
         The supplemental order also divided the parties’ marital debt. The division of the
marital debt is not an issue on appeal.

                                               6
                                 Cite as 2015 Ark. App. 640

relationship with parents and siblings, the past conduct of the parents toward the child, and

the reasonable preference of a child. Rector v. Rector, 58 Ark. App. 132, 947 S.W.2d 389

(1997).

       In this case, Jason argues that the circuit court erred in awarding Alisha custody of the

children because of Alisha’s questionable moral character and unstable lifestyle. Jason points

out that Alisha has criminal convictions of arson, aggravated assault, and criminal mischief and

is currently serving jail time on the weekends.3

       We hold that the circuit court did not clearly err when it ordered that the temporary-

visitation schedule become permanent and awarded Alisha custody of the children. The record

demonstrates that the parties had been following the temporary visitation schedule since 2012,

that the schedule had been working well for the parties, that E.B. had been doing well in

school, that J.B. had been staying at home with Alisha during the day, and that the children

appeared happy. Although Alisha pled no contest to the felony charges, the record provides

us with little information concerning the nature of the charges or the factual background;

thus, it is unclear to us what bearing the charges have on Alisha’s capacity to care for the

children. We further note that the same circuit court judge presided over the divorce

proceedings and Alisha’s criminal proceedings, and we recognize his superior position to

observe the parties and judge their credibility in matters relating to child custody.


       3
          In her response, Alisha asserts that this appeal is moot because Jason filed a petition
for an emergency change of custody on April 7, 2014, and the circuit court dismissed the
petition. We do not agree. Jason’s petition is not in the record before us, and this court does
not consider matters outside the record. See Cox v. State, 2015 Ark. App. 462. Furthermore,
the fact that the circuit court dismissed Jason’s petition for change of custody does not render
moot his appeal of the circuit court’s initial custody determination.
                                                 7
                                  Cite as 2015 Ark. App. 640

Accordingly, given our deference to the circuit court’s position, we cannot say that its

decision was clearly erroneous.

       Affirmed.

       VAUGHT and HIXSON, JJ., agree.

       Michael Hamby, P.A., by: Michael Hamby, for appellant.

       Janie M. Evins, for appellee.




                                              8